DETAILED ACTION
	This is the first action in response to application 17/113,086 filed December 6, 2020, with no successful claim to prior benefit. All claims 1-16 are pending and have been fully considered. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Claims 6 and 14 have been read as Markush claims, such that the bag must comprise of at least one of manual switches, automatic switches, sensors, electronic control units, or a combination thereof. 
Claim Objections
Claims 3-4, 6, 11, and 14 are objected to for the following minor informalities: 
Claim 3, line 3, “batteries” should read “battery”.
Claim 3, line 4, “a well as” should read “as well as”.
Claim 4, line 2, “a well as” should read “as well as”.
Claim 6, lines 3-4, “sensors have determine” should read “sensors that determine”, or otherwise adjusted so the limitation is grammatically consistent.  
Claim 11, line 3, “batteries” should read “battery”.
Claim 11, line 4, “a well as” claim should read “as well as”.
Claim 14, lines 3-4, “sensors have determine” should read “sensors that determine” or otherwise adjusted for clarity. 
Appropriate correction is required. 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The claim recites that the bag comprises “at least one sanitizing radiation-emitting device” (line 4) such that a bag comprising one sanitizing radiation-emitting device would be within the scope of the invention. However, the claim also states that the at least one sanitizing radiation-emitting device is “attached to the interior sides of the walls” (lines 4-5), which implies that the claim requires at least two sanitizing radiation-emitting devices since the claim states the bag comprises “two to four walls” (line 2). Additionally, lines 9-10 of the claim recite “the multiple sanitizing radiation-emitting devices”, which further suggests that the claim requires at least two sanitizing radiation-emitting devices. These conflicting claim limitations make it unclear if a bag containing one sanitizing radiation-emitting device is within the scope of the claim. It is suggested that the limitation “at least one” on line 4 of the claim be adjusted to read “at least two” or “a plurality”. If such an adjustment is made, “device” on line 4 of the claim should also be adjusted to read “devices” and the limitation “when more than one is present” on lines 5-6 can be omitted. For purposes of examination, the claim has been interpreted as requiring multiple sanitizing radiation-emitting devices. 
Claims 2-16 are rejected by virtue of dependency on claim 1. It is suggested that the claims be reviewed to ensure any reference to the radiation-emitting devices are consistent with any adjustments made to claim 1. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102 as being anticipated by Huang et al. (US 2022/0016297 A1, filed August 12, 2020). 
	Regarding claim 1, Huang teaches a bag for sanitizing the contents of the bag (LED bag 705 adapted for sterilizing any object able to fit within the interior cavity 715, Figures 7A-7B, paragraph 76, lines 4-8, Figure 7) comprising: 
Two to four walls (bag body 751 may be folded along the center fold line 704, paragraph 76, lines 18-21; from Figure 7, it is evident that folding of the bag body yields a bag with two walls) comprised of material which prevents sanitizing radiation form passing through (the UV reflecting sheet 738 positioned between behind the plurality of LEDs 723 may prevent any UV-C light from leaking out to the bag body 751, paragraph 77, lines 5-9; from Figure 7, it is evident that reflecting sheet 738 forms part of the walls);
At least one sanitizing radiation-emitting device attached to the interior sides of the walls and configured throughout the interior of the bag when more than one is present (LED sterilization bag 705 provided with a plurality of UV-C LEDs 723 disposed within the bag body 751 and oriented to face toward the interior cavity 715, paragraph 74, lines 1-5; see arrangement of LEDs 723 throughout interior of bag body 751 along two walls in Figure 7B), wherein the sanitizing radiation is emitted into the interior of the bag when in operation (LEDs 723 adapted to emit UV-C light toward the interior cavity 715 and onto to the object sealed inside, paragraph 76, lines 14-16); and
A sanitizing radiation reflective surface situated on the interior sides of the walls (LED bag 705 may comprise a UV reflective plate or sheet 738 disposed behind the FPC light emitting sheet 713, Figures 7A-7B, paragraph 74, lines 13-16; LEDs 723 mounted on light emitting sheet 713, paragraph 74, lines 8-11).
Regarding the positioning of the reflective surface, it is noted that the reflective plate 738 can itself be considered part of the wall, such that its reflective surface, which is beneath the FPC light emitting sheet (713) on which the LEDs (723) are located, is between the interior sides of the walls and the multiple sanitizing radiation-emitting diodes.
Additionally, the optional limitation that the bag for sanitizing may optionally comprise a top and/or a bottom does not further limit the claim. However, it is noted that the region of the bag body (751) of Huang near the center fold line (704) can be construed as a bottom and the region of the bag body opposite that region could be considered a top (see Figures 7A-7B). 

	Regarding claim 2, Huang discloses the bag of claim 1 (discussed above) and further discloses that the sanitization radiation devices (LEDs 723) are evenly spaced (Figures 7A and 7B shows LEDs 723 evenly spaced over surface of light emitting sheet 713).

	Regarding claim 3, Huang discloses the bag of claim 1 (discussed above) and further discloses a portable case which the sterilization bag (705) may be electrically connected to via a flexible cable (742) which has a connector (741) at one end (paragraph 78, lines 1-7), wherein the portable case houses a rechargeable battery (the microprocessors, LED driver, and rechargeable battery may thus be implemented into the portable case described above, paragraph 78, lines 20-22) and said rechargeable battery powers the LEDs and peripheral components (the microprocessor [recognized as a peripheral component] and LED driver may draw power from a rechargeable battery, paragraph 78, lines 18-20; LED driver controls LEDs 723, paragraph 78, lines 13-14). Additionally, Huang discloses that the rechargeable battery is provided with a charging means via an electrical connection outside of the bag (it should be understood that the rechargeable battery may be provided with a charging means, via an external charging cable, for charging of the rechargeable battery, paragraph 79, lines 1-4). From these teachings, it  is evident that Huang discloses a rechargeable battery (paragraph 78, line 20) removably attached (connection 741 is inherently removable) to the bag (bag 705) configured with an electrical connection (external charging cable, paragraph 79, lines 2-3) accessible from outside the bag  for charging the batteries (battery is located in portable case outside of the bag equipped with external charging cable; paragraphs 78-79), wherein the battery operates the sanitizing radiation-emitting devices (LEDs 723; paragraph 78, lines 13-14 and 18-20) a[s] well as any peripheral components which require electricity to operate (for example, a microprocessor; see paragraph 78, lines 13-14).

	Regarding claim 4, Huang discloses the bag of claim 1. As discussed with regards to claim 3, Huang discloses a rechargeable battery for providing power to operate the sanitizing radiation emitting devices as well as any peripheral components which require electricity to operate wherein the battery is charged by an external electrical connection (see rejection of claim 3). Huang further discloses that the source of power for the rechargeable battery may come from an external AC outlet (rechargeable battery 443 may be charged via an external power source, for example a 110-240 V AC outlet connector, paragraph 47, lines 10-13). Since the power for the rechargeable battery is sourced from an external AC outlet, it is evident that Huang discloses the bag of claim 1 comprising an electrical connection that operates the sanitizing radiation-emitting devices as well as any peripheral components which require electricity to operate, using power from an external AC outlet. 
It is noted that although the above cited rechargeable battery (443) of Huang refers to an embodiment of the invention of Huang that is different from the bag embodiment of the invention Huang, it is understood that Huang intended for the rechargeable battery of the bag embodiment to function equivalently to all other embodiments (LED bag 705 may utilize a number of the same components described when referring to [previous embodiments] of Figs. 2-6, paragraph 72, lines 9-12 (rechargeable battery 443 appears in Figure 4); As similarly described in the in this disclosure above, the LED driver may draw power from a rechargeable battery, paragraph 78, lines 17-20) such that Huang discloses that the power for the rechargeable battery associated with the bag embodiment comes from an external AC outlet.

Regarding claim 5, Huang discloses the bag of claim 1 (discussed above) further comprising sensors to sense any light that might enter the bag (the LED sterilization bag 705 may be provided with a safety switch [which] may be a light sensor used to measure light within the bag cavity, paragraph 82, lines 1-12).

Regarding claim 6, Huang teaches the bag of claim 1 (discussed above) further comprising:
Manual on/off switches to manually activate the sanitizing radiation emitting devices (a power switch/button may be provided on the portable case or on the bag body 751 for directing power to the microprocessor and “turning on” of the LED sterilization bag, paragraph 78, lines 26-30);
Automatic switches that activate the radiation emitting devices when the bag is closed (plurality of LEDs 723 may be adapted to be automatically turned on and off for disinfecting of an object that is placed within the bag body 751, paragraph 80, lines 1-4; radiation only emitted when bag is closed, paragraph 82, lines 29-36)
Sensors [that] determine that no radiation will exit the interior of the bag (should zipper 709 [of bag 705] accidentally open, the safety switch may alert the microprocessor, which will then cause a deactivation of the plurality of LEDs 723 [and] ensure UV-C light is maintained solely within the interior cavity 715, paragraph 82, lines 29-36; safety switch may be a light sensor, paragraph 82, lines 7-12);
Electrical control units for controlling the time of radiation emission (the microprocessor may be programmed with a timer function to set an optimal UV radiation time for disinfecting the objects contained in the interior cavity 715, paragraph 80, lines 4-7);
Or combinations thereof (invention of Huang comprises all of the above features).

	Regarding claim 7, Huang discloses the bag of claim 1 (discussed above). The bag being used to sanitize each of the articles listed in the claim amounts to a recitation of the article worked upon by an apparatus, which does not further limit the claim (See MPEP 2115). Furthermore, Huang discloses that the LED bag (750) may be adapted for sterilizing a plurality of handheld items, such as cellphones, car keys, watches, headphones, pens, mail, and essentially any object able to fit within the interior cavity (715) of the LED sanitizing bag (paragraph 76, lines 4-8), such that the bag of Huang is understood to be capable of sanitizing all of the listed items listed in the claim. 

Regarding claim 8, Huang discloses the bag of claim 1 which inherently can be configured to fit inside another bag or container. For example, Huang discloses that the LED sterilization bag (705) may be placed inside a portable case (paragraph 78, lines 7-11). 

Regarding claim 10, Huang discloses the bag of claim 8 (discussed above) wherein the sanitizing radiation devices on the side of the bag are evenly spaced (see rejection of claim 2).

Regarding claim 11, Huang discloses the bag of claim 8 (discussed above), further comprising a rechargeable battery removably attached to the bag configured with an electrical connection accessible from outside the bag for charging the batteries, wherein the battery operates the sanitizing radiation-emitting devices [as] well as any peripheral components which require electricity to operate (see rejection of claim 3).

Regarding claim 12, Huang discloses the bag of claim 8 (discussed above), further comprising an electrical connection that operates the sanitizing radiation-emitting devices as well as any peripheral components which require electricity to operate, using power from an external AC outlet (see rejection of claim 4).

Regarding claim 13, Huang discloses the bag of claim 8 (discusses above), further comprising sensors to sense any light that might enter the bag (see rejection of claim 5). 

Regarding claim 14, Huang discloses the bag of claim 8 (discusses above), further comprising manual on/off switches to manually activate the sanitizing radiation emitting devices, automatic switches that activate the radiation emitting devices when the bag is closed, sensors [that] determine that no radiation will exit the interior of the bag, electronic control units for controlling the time of radiation emission or combinations thereof (see rejection of claim 6)

Regarding claim 15, Huang discloses the bag of claim 8 (discussed above), which is inherently capable of fitting inside a grocery cart.

Regarding claim 16, Huang discloses the bag of claim 8 (discussed above), which is capable of fitting inside any storage area, such as the trailers of semis-tractor-trailer trucks, the holds of cargo ships, holds of airplanes, U-Haul® type conveyances, moving trucks, refrigerators, food lockers, freezers, the trucks of cars, restaurant food storage area, food displays in grocery stores, buses, train box cars, taxis, public conveyances, coolers, and hospital equipment storage areas. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2022/0016297 A1), as applied to claim 8 above, and further in view of Offutt et al. (US 2018/0154028 A1).
Regarding claim 9, Huang discloses the bag of claim 8 (discussed above), which comprises radiation emitting devices arranged throughout the walls (see arrangement of LEDs 723 throughout interior of bag body 751 along two walls in Figure 7B) which are configured to emit radiation inside the bag (LED sterilization bag 705 provided with a plurality of UV-C LEDs 723 disposed within the bag body 751 and oriented to face toward the interior cavity 715, paragraph 74, lines 1-5). The bag of Huang is a liner because it is capable of fitting inside another bag or container (see rejection of claim 8), and any bag that is capable of fitting inside another container can be considered a liner. Furthermore, the bag of Huang is inherently capable of fitting into a shopping cart. Also, it is noted that the optional limitation that the bag comprise a reflective liner is not limiting.  
Huang further teaches that the LED sterilization bag (705) may be adapted to a bag having other shapes and configurations (paragraph 83, lines 1-3), such as a purse, backpack, suitcase, handbag, wallet, or tote bag (paragraph 83, lines 3-6). Nonetheless, Huang does not clearly teach that the bag has 4 walls, a bottom, and a top cover (instead, the bag of Huang is understood to have two walls, Figures 7A-7B).
However, in the analogous art of sanitizing bags, Offutt teaches a bag (102) which houses a sanitization device which sanitizes the bag and objects there within (paragraph 25, lines 1-6) wherein the sanitization device comprises ultraviolet lights (418) positioned on an inner surface of the bag (paragraph 39). From Figures 3A-3B of Huang, it is evident that the bag of Offutt (102) includes a bottom, a top cover, and 4 walls, and Offutt further teaches that two sets of UV lights (418A and 418B) may be placed at opposite ends of the bag (i.e. walls) or on the top and bottom of the bag (Figure 4C, paragraph 47, lines 10-13). Therefore, it would be obvious to a person having ordinary skill in the art to modify the invention of Huang such that the bag comprises four walls, as within the invention of Offutt, because such a modification amounts to a prima facie obvious change in shape of the bag (see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) as cited in MPEP 2144.04) that would not have a significant impact on the functioning of the invention, as evidenced by Huang teaching adapting the bag to have other shapes and configurations (paragraph 83, 1-6) and Offutt teaching a bag that does have four walls (Figures 3A-3B) and achieves UV sterilization inside the bag by analogous means (sterilization may be performed by UV sterilizer, paragraph 48). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bettles et al. (US 2015/0297768 A1) discloses enclosures, including bags (Figure 4 and 8A-8B), wherein ultraviolet radiation sources (18) and a reflective material layer are disposed within the bag in order to sanitize items (8) in the bag. 
Guan (CN 210844434 U) discloses a sterilizing bag comprising ultraviolet lamp groups (3) disposed within the bag (Figure 1), a rechargeable battery (8), and a reflective film on the inner wall of the bag body (abstract). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY C PILSBURY whose telephone number is (571)272-8054. The examiner can normally be reached M-Th 7:30a-5:00p; F 8:30a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADY C PILSBURY/Examiner, Art Unit 1799                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797